         Case 1:15-cr-00287-LTS Document 283 Filed 01/09/19 Page 1 of 4
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      January 9, 2019


BY ECF
Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

   Re:     United States v. Sean Stewart,
           S1 15 Cr. 287 (LTS)

Dear Judge Swain:

         On behalf of the Government, we write respectfully to request that the Court set a prompt
date for a retrial of defendant Sean Stewart at the status conference set for tomorrow in this matter.
In preparation for tomorrow’s status conference, we have conferred with the defendant’s newly
retained counsel, who have indicated that they plan to request that the Court refrain from
scheduling a date for the retrial and instead schedule a further conference date after they are able
to (a) review the Rule 16 discovery that the Government produced to the defendant’s prior counsel,
and (b) determine whether they wish to make new Rule 12 motions. Such delay is not warranted.
As the Court is aware, this case was first indicted three-and-a-half years ago, and the defendant
has been aware for months that a retrial would likely occur. Therefore, the Government
respectfully requests that the Court set a date for retrial in the spring of 2019. We have conferred
with defense counsel, who object to this proposal.

         By way of background, the defendant was first arrested in May 2015 and was indicted that
same month. The Government began producing discovery in July 2015. Trial commenced on July
25, 2016 and ended on August 17, 2016 when the defendant was convicted on all counts. Prior to
trial, the Government provided witness statements to the defense pursuant to Title 18, United
States Code, Section 3500, and at trial, the Government introduced numerous exhibits, all of which
have now been in possession of the defense for two-and-a-half years along with the full transcript
of the first trial.

        Argument on the defendant’s appeal was heard in the Second Circuit on February 26, 2018.
On June 26, 2018, the Second Circuit directed that the District Court order the defendant released
on bail pending the resolution of his appeal, and on November 5, 2018, the Second Circuit vacated
the defendant’s convictions on all counts and remanded the case to Your Honor for further
proceedings.
         Case 1:15-cr-00287-LTS Document 283 Filed 01/09/19 Page 2 of 4
                                                                                              Page 2


        The Government promptly contacted the defendant’s trial counsel at the Federal Defenders
of New York and his appellate counsel at the law firm of Shapiro Arato and thereafter was
informed on November 14, 2018 that the defendant was seeking to substitute new counsel for
further proceedings. On January 4, 2019, new counsel at the law firm of Fried, Frank, Harris,
Shriver & Jacobson filed notices of appearance on behalf of the defendant (“Substitute Counsel”).

         Substitute Counsel has advised the Government, in substance, that they plan to request at
tomorrow’s status conference that the Court refrain from scheduling a date for the defendant’s
retrial until after they have reviewed the Rule 16 discovery and determined whether they wish to
make new Rule 12 motions. 1

        The Government respectfully submits that the timeline that Substitute Counsel seeks is not
in the interests of justice and that the Court should set a prompt date for a retrial of this case. The
defendant has elected—at a late stage of the proceedings, and months after he knew there would
be a retrial in this case—to seek a substitution of new counsel, and that election should not stand
in the way of the prompt resolution of this case. An analogous situation arose in United States v.
Silver, 15 Cr. 93 (VEC), where an initial trial conviction was vacated on appeal and remanded for
a new trial. United States District Judge Valerie E. Caproni set a new trial date during the pendency
of the appeal. (See Silver, Dkt. No. 334). Following issuance of the mandate from the Second
Circuit, the defendant sought to substitute new defense counsel, who cited the large volume of
discovery and sought an adjournment of the trial date and an extended schedule to file new
motions. (See Transcript of February 1, 2018 conference, attached as Exhibit A, at 2-4). Judge
Caproni denied the application, noting, “Mr. Silver knew there was going to be another trial months
ago. . . . If he wanted to change counsel, he should have done so, so that you could do all that
you’ve just described and be ready to go on April 16. . . .” (Exhibit A at 3).

        The Court is confronted with a similar issue here. Stewart has been aware of the strong
likelihood of a new trial in this case since the Second Circuit sua sponte ordered his release on bail
pending appeal seven months ago in June 2018. He has known for certain that there would be a
new trial since the Second Circuit opinion issued two months ago in early November 2018 vacating
his conviction and remanding his case for further proceedings. If Stewart wanted to change
counsel, then he could have done so at any time. He elected not to do so until January 4, 2019,
and the Court should not grant him an open-ended timetable for re-trial on that basis.

      While Substitute Counsel has indicated that they may seek to file additional Rule 12
motions, it is notable that issues that were previously litigated cannot and should not be re-litigated
anew. “[W]hen a court has ruled on an issue, that decision should generally be adhered to by that

1
  Substitute Counsel has advised that they do not have a copy of the Rule 16 discovery that the
Government previously produced to prior counsel, and they understand prior counsel may no
longer possess a complete copy of that discovery. As a result, Substitute Counsel has requested
that the Government re-produce the discovery. While the Government is under no obligation to
do so, as a courtesy, the Government will endeavor promptly to re-produce discovery to Substitute
Counsel. For the reasons explained below, that should not be grounds for an open-ended schedule
in this case.
         Case 1:15-cr-00287-LTS Document 283 Filed 01/09/19 Page 3 of 4
                                                                                           Page 3


court in subsequent stages in the same case, unless cogent and compelling reasons militate
otherwise.” United States v. Quintieri, 306 F.3d 1217, 1225 (2d Cir. 2002) (internal quotation
marks and citations omitted). Under the law of the case doctrine, “a decision made at a previous
stage of litigation, which could have been challenged in the ensuing appeal but was not, becomes
the law of case; the parties are deemed to have waived the right to challenge that decision.” United
States v. Ben Zvi, 242 F.3d 89, 96 (2d Cir. 2001) (internal quotation marks and alterations omitted)
(quoting Cty. of Suffolk v. Stone & Webster Eng’g Corp., 106 F.3d 1112, 1117 (2d Cir. 1997)).
This is because “it would be absurd that a party who has chosen not to argue a point on a first
appeal should stand better as regards the law of the case than one who had argued and lost.” Id.;
see also United States v. Bell, 988 F.2d 247, 250 (1st Cir. 1993) (explaining that law of the case
doctrine is justified by “important policy considerations” such as “stability in the decisionmaking
process, predictability of results, proper working relationships between trial and appellate courts,
and judicial economy” (internal quotation omitted)).

         Moreover, under what is more commonly known as the “mandate rule,” a defendant is
barred from raising “issues previously waived by the defendant or decided by the appellate court.”
Quintieri, 306 F.3d at 1225. “The mandate rule compels compliance on remand with the dictates
of the superior court and forecloses relitigation of issues expressly or impliedly decided by the
appellate court.” Ben Zvi, 242 F.3d at 95. “Likewise, where an issue was ripe for review at the
time of an initial appeal but was nonetheless foregone, the mandate rule generally prohibits the
district court from reopening the issue on remand unless the mandate can reasonably be understood
as permitting it to do so.” Id.

        To the extent the defendant seeks to raise new Rule 12 motions, it is not a foregone
conclusion that such motions are properly brought, given the law-of-the-case doctrine and the
mandate rule, 2 and in any event the defendant has had more than sufficient time to seek counsel
regarding any new Rule 12 motions since his June 2018 release from custody and the November
2018 opinion from the Second Circuit. While the Government is not at this time seeking a ruling
precluding the defense from making new Rule 12 motions, we respectfully submit that it is not
appropriate to design a schedule as if the case has been newly indicted and the defendant is
receiving discovery for the first time.




2
  In the context of a remand for a new trial, the waiver provisions of Rule 12 do not bar parties
from raising new issues. United States v. Lawson, 736 F.2d 835, 837 (2d Cir. 1984). But Lawson
does not concern the law-of-the-case doctrine, which continues to apply after remand for a new
trial. See United States v. Uccio, 940 F.2d 753, 758 (2d Cir. 1991).
         Case 1:15-cr-00287-LTS Document 283 Filed 01/09/19 Page 4 of 4
                                                                                            Page 4


        Rule 16 discovery, 3500 material, and trial exhibits have been available for years. So has
the previous trial transcript. Substitute Counsel has possession of the transcript, the exhibits, and
the 3500 material. Given the passage of time and the late date of the defendant’s substitution of
counsel, the Government respectfully requests that the Court set a prompt retrial date in the spring
of 2019, consistent with the Court’s schedule and counsel’s other trial commitments. As noted
above, Substitute Counsel objects to this proposal, and in any event is not available for trial in
March 2019.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                          by: __/s/________________________
                                              Richard Cooper / Samson Enzer
                                              Assistant United States Attorneys
                                              (212) 637-1027 / 2342
